Title: To Thomas Jefferson from Thomas Mann Randolph, Sr., 30 January 1790
From: Randolph, Thomas Mann, Sr.
To: Jefferson, Thomas



Dear Sir
Jany 30. 1790

It gave me real and singular pleasure, when my Son Thomas informed me of his intended Union, with your Daughter, and I do sincerely wish it may be an event, that will take place before your departure for New York.
I need not tell you, that during my short stay in this life, every thing in my power shall be done that will Add to their happiness.—I shall put my Son Thomas immediately, in possession of my Estate at Varina where there is, or may be at a small expence made a very convenient dwelling, and other houses. My coming up to Monticello, to pay my respects to you depends on the Weather, having had, since I saw you, two slight Attacks of the Gout. I am Dear Sir Your Aff. Friend & Servt,

Tho. M. Randolph

